Mr. Justice Benson
delivered the opinion of the court.
This cause was argued and submitted in connection with the case of O. W. R. & N. Co. v. Johnson, filed January 29, 1918, the facts and issues in the two cases being substantially identical. Therefore, upon the authority of that case, the cause is remanded with directions to overrule the demurrer, and for such further proceedings as may be proper and not inconsistent herewith. Reversed and Remanded.
Mr Chiee Justice McBride, Mr. Justice Burnett and Mr. Justice Harris concur.